Case 7:20-cr-00327-VB Document 56 Filed 06/03/21 PageYofl 8.

    
  
   
   
   

Law Offices of
Daniel A. Hochheiser

Attorney At Law. APPLICATION GRANT
2 Overhill Road, Suite 400 | SO ORDERED: aa

Scarsdale, New York 10683

 

    

 

dah@hochheiser.com Vincent L, ‘Briccetti, U.S.D US.DJ..
(64 Dated: ¢(3/29 21
White Plains, NY
June 3, 2021 Perens is advo oWAre, fa:
Via ECF WAY. [21 Zt 3? Dew

 

Hon. Vincent L. Briccetti
Federal Building and United States Courthbuse VeFen Lanct ‘ sent LCA “p su busssr an

300 Quarropas St. a
White Plains, NY 10601-4150 due (0 dos lef e Senter oi
Crvrenwntk Sentencing 5u§ wry
Re: USA v. Rahmel Nash, 20 CR 327 YB a! L be fh x
Request for Adjournment of Sertence Us $ 24 we Se das
Set ¢ mm '

 

Your Honor:

The sentence for Rahmel Nash is $cheduled for June 17, 2021 at 3pm. Nash requests an
adjournment of sentence until a date on o after July 14, 2021. This request is made because the
mitigation specialist assisting the defense } wore time to complete her work,
and also because a final PSR has not yet been issued.

Accordingly, Nash requests an adjournment of sentence until a date on or after July 14,
2021 to ensure sufficient time for the defense to present the Court with fully developed
arguments in support of mitigation, and also to allow sufficient time for counsel to review the
final PSR with Nash. I have conferred with AUSA Lindsey Keenan; the Government does not
object to this request.

Respectfully submitted,
OOK LE
Daniel A. Hochheiser

Ce: All counsel via ECF

 

 
